DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 20 in the reply filed on 13 October 2021 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 October 2021.

Information Disclosure Statement
The information disclosure statements submitted on 18 June 2020 and 23 June 2021 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities. Paragraphs [0023, 0024] of the specification list a number of chemical formulas. Standard subscripting should be used when chemical formulas are recited. For example, the compound LiPF6 should appear as “LiPF6”.  The equivalent applies to all of the compounds discussed in paragraphs [0023, 0024].
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the separator coating" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends on claim 1.
Claim 1 recites “a separator coating layer”. 
The limitation of claim 4 is interpreted to have been intended to read "the separator coating layer".

Claims 5-7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 depends on claim 1.
“a separator coating layer”. 
The limitation of claim 5 is interpreted to have been intended to read "the separator coating layer".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2020/0203757, hereinafter Park in view of U.S. Patent No. 5,691,005, hereinafter Morigaki.
Regarding claim 1, Park teaches a battery cell (paragraph [0022] and figures 1-3). The battery cell comprises a negative electrode current collector (21) (paragraph [0022]). 
The battery cell further includes a positive electrode (13) and a separator (30) (paragraphs [0022, 0023]). A solid or gel electrolyte is further present (paragraphs [0022, 0031, 0110, 0162, 0172]). 
Park does not provide specifics on the relative spatial arrangements between the separator (30) and the solid or gel electrolyte.
Park fails to explicitly teach an anode coating layer, a separator coating layer with corresponding first and second bonds having the claimed relative adhesion strengths. 

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to coat Park’s gel electrolyte onto the separator (30) such that it infiltrates pores of the separator (30) and such that there would be a layer of the gel electrolyte on both sides of the separator (30) for the purpose of forming an integral separator and gel electrolyte structure.
In the combination of Park and Morigaki, the solid or gel electrolyte layer positioned on the side of the separator (30) facing the positive electrode (13) is considered the instantly claimed “separator layer”. The “separator layer” contacts the positive electrode (13). The separator (30) covers one side of the “separator layer” – thus, the separator (30) is considered the instantly claimed “separator coating layer”. The solid or gel electrolyte layer positioned on the side of the separator (30, “separator coating layer”) facing the negative current collector (21) is considered the instantly claimed “anode coating layer” (see annotated Figure 1 below).
All the layers are stacked and coated on each other, therefore there inherently is a first bond between the negative current collector (21) and the “anode coating layer” and there is a second bond between the separator (30, “separator coating layer”) and the “anode coating layer”.
As taught by Morigaki the gel electrolyte making up the “anode coating layer” is partly infiltrated into the pores of the separator (30, “separator coating layer”) to form the second bond. In contrast, the “anode coating layer” is merely applied onto the negative 

    PNG
    media_image1.png
    344
    215
    media_image1.png
    Greyscale
[AltContent: textbox (“anode coating 
layer”)][AltContent: textbox (“separator layer”)][AltContent: textbox (“separator coating 
layer”)]








[AltContent: textbox (Figure 1 – Park’s figure 1, annotated to indicate the positioning of the features considered "separator layer", "separator coating layer" and "anode coating layer" in the combination of Park and Morigaki. )]


Regarding claims 2 and 3, Park teaches the claimed structure. It is expected that the specified peel test would confirm the relative strength of the first and second bond.
Regarding claim 4, Park teaches that the gel electrolyte includes PVDF (paragraphs [0159, 0169]). In the combination of Park and Morigaki, the gel electrolyte 
Regarding claims 5 and 20, the examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, claims 5 and 20 recite that the battery cell is formed in part by applying heat (75-100 °C) and pressure (50-200 N/cm2).  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
	In the present case, the battery cell of Park as modified by Morigaki includes all of the claimed structural limitations, therefore it meets claims 5 and 20.
Regarding claim 6, Park teaches lithium plating (23) located between the negative electrode current collector (21) and the “anode coating layer” (paragraph [0028] and figure 3). 
Regarding claim 7, Park teaches no lithium plating located between the “anode coating layer” and the separator (30, “separator coating layer”) (figure 3). 
Regarding claim 8, Park teaches that the “anode coating layer” may include a lithium-ion conducting solid electrolyte (paragraph [0110]).
Regarding claim 9, Park teaches that the “anode coating layer” includes the lithium-ion conducting gel electrolyte (paragraphs [0031, 0162, 0172]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8 and 20 of copending Application No. 16/243,032 in view of U.S. Pre-Grant Publication No. 2020/0203757, hereinafter Park. 
Claims 1-5, 7, 8 and 20 of copending Application No. 16/243,032 include all of the limitations of instant claims 1-9 and 20 except for specifying that the lithium-ion conductive electrolyte of the anode coating layer is a solid state or a gel electrolyte.  
Park teaches an analogous battery including a protective coating layer (55) coating the anode current collector (51) and including a solid state electrolyte (paragraph [0089]). 
Therefore it would have been obvious to the ordinarily skilled artist to form the anode coating layer to include a solid state electrolyte for the purpose of transferring the lithium ions through the layer and onto the current collector.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/STEWART A FRASER/Primary Examiner, Art Unit 1724